The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 06/14/2022, is acknowledged. Applicant's amendment of claims 10 and 17 filed in “Claims” filed on 06/14/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 10-18 pending for prosecution.

Reason for Allowances
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 10: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in 
Claims 11-16, are allowed as those inherit the allowable subject matter from claim 10. 	
Regarding Claim 17: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming one or multiple stress relief trenches, which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; bonding a circuit substrate including a strip conductor unit on the rear side of the sensor substrate, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022 
Claims 18, is allowed as it inherits the allowable subject matter from claim 17.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Picco (US 20160122181 A1; hereinafter Picco) 
Sciutti et al. (US 20140286509 A1; hereinafter Sciutti) 
Stefanescu et al. (US 20180024020 A1; hereinafter Stefanescu) 
Dawson et al. (US 20160272482 A1; hereinafter Dawson) 
Umetsu et al. (US 20170291812 A1; hereinafter Umetsu) 
Prior Art Picco teaches a microintegrated encapsulated MEMS sensor with mechanical decoupling, and to the manufacturing process thereof ([0002]), wherein (Fig. 1+; [0022+]) a microintegrated sensor including: a semiconductor layer including a peripheral portion and a central portion, the central portion including a membrane configured to move in response to a change in pressure, the central portion including a plurality of through trenches that collectively substantially surrounds the membrane and mechanically decouples the membrane from the peripheral portion; a cap layer coupled to the semiconductor layer and including a peripheral portion and a central portion, the cap layer including a plurality of through openings in the central portion of the cap layer; an insulating layer between peripheral portions of the semiconductor layer and the cap layer, the insulating layer forming an air gap between the central portions of the membrane and the cap layer; and a fluid path including the plurality of through openings in the central portion, the air gap, and the plurality of through trenches in the central portion of the semiconductor layer, wherein the fluid path places the membrane in fluid communication with an environment outside of the microintegrated sensor; conductive bumps coupled to the microintegrated sensor; an ASIC coupled to the microintegrated sensor by the conductive bumps; encapsulation material surrounding side surfaces of the ASIC and the microintegrated sensor to form an electronic sensor package; and a microprocessor coupled to the electronic sensor package. But, Prior Art Picco does not expressly teach one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in , the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022
Prior Art Sciutti teaches a microelectromechanical sensing structure of MEMS (microelectromechanical system) type for a capacitive acoustic transducer, in particular, for a microelectromechanical capacitive microphone, to which the ensuing treatment will make explicit reference, without this implying any loss of generality. The microelectromechanical sensing structure includes an element for limiting the oscillations of a membrane. Furthermore, the present disclosure relates to a method for manufacturing the microelectromechanical sensing structure ([0002]), wherein (Fig. 3+; [0004+]) an acoustic transducer including: a sensitive structure that includes: a semiconductor substrate having a through opening delimited by sidewalls; a sensing capacitor that includes: a rigid conductive electrode; a conductive membrane coupled to the substrate and located between the substrate and the electrode, the membrane having a first surface and a second surface, the membrane being configured to deform in response to pressure, the sensing capacitor having a capacitance that varies as a function of the deformation of the membrane; a first chamber delimited at least in part by the sidewalls of the through opening of the substrate and the first surface of the membrane; a second chamber being delimited at least in part by the electrode and the second surface of the membrane; and a beam located in the first chamber and coupled to the substrate, the beam being configured to limit oscillations of the membrane when the pressure has an amplitude that is above a first threshold; and an electronic read circuit operatively coupled to said sensitive structure and configured for output an electrical detection signal indicative of the capacitance of said sensing capacitor. But, Prior Art Sciutti does not expressly teach one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in , the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022
Prior Art Stefanescu teaches pressure transducers, and more particularly to pressure sensor chip structures and techniques of installation to reduce mounting-related and thermal-related stresses on the chip ([0001]), wherein (Fig. 1+; [0011+]) a header, the header defining: an interior cavity comprising one or more tether connecting regions; an outer portion in communication with the interior cavity, the outer portion comprising a plurality of through bores; and an exterior portion; a pressure sensor chip disposed within the interior cavity of the header; and one or more anchoring tethers attached to the corresponding one or more tether connecting regions; wherein the pressure sensor chip is free to move within the interior cavity of the header, and wherein the one or more anchoring tethers are in communication with the pressure sensor chip and are configured to limit movement of the pressure sensor chip within the header. But, Prior Art Stefanescu does not expressly teach one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in , the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022extends from the front side to the rear side and which is in fluidic connection with the second cavity (claim 17).
Prior Art Dawson teaches microelectromechanical systems (MEMS) devices. More specifically, the present invention relates to methodology for fabricating a suspended MEMS device with improved stress isolation ([0001]), wherein (Fig. 1+; [0005+]) a method of making a microelectromechanical systems (MEMS) die comprising: forming a MEMS device on a substrate, said substrate having a first substrate layer, a second substrate layer and an insulator layer interposed between said first and second substrate layers, and said MEMS device being formed on a front side said first substrate layer; forming openings extending through said second substrate layer from a back side of said second substrate layer to said insulator layer; forming a trench in said first substrate layer extending from said front side to said insulator layer, said trench surrounding said MEMS device to produce a structure in said first substrate layer on which said MEMS device resides; and removing said insulator layer underlying said structure to suspend said structure. But, Prior Art Dawson does not expressly teach one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in , the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022
Prior Art Umetsu teaches a sensor device, and more particularly to a sensor device including a detection element that outputs a signal corresponding to the displacement of a movable thin film ([0002]), wherein (Fig. 1A+; [0015+]) a sensor portion including: a movable thin film; and a detection element configured to output a detection signal corresponding to an amount of displacement of the movable thin film; a frame portion surrounding the sensor portion; a spring portion provided between the frame portion and the sensor portion, the spring portion being a single cantilever extending from the frame portion so as to support the sensor portion; and a circuit board including a circuit configured to process the detection signal from the detection element, wherein the frame portion and the sensor portion are is provided on the circuit board such that a first gap is formed between the sensor portion and the circuit board. But, Prior Art Umetsu does not expressly teach one or multiple stress relief trenches which laterally enclose the pressure sensor unit and form a fluidic connection from the rear side to the first cavity; a circuit substrate on which the rear side of the sensor substrate is bonded; a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate; and at least one channel, which is in fluidic connection with the second cavity and is exposed to the outside, is situated in a periphery of the pressure sensor unit; wherein the circuit substrate includes a strip conductor unit, the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers, and the second cavity is situated in , the strip conductor unit including a plurality of strip conductor levels and interposed insulation layers; forming a second cavity below the pressure sensor unit in the circuit substrate in 130276872.13U.S. Pat. App. Ser. No. 16/761,604 Attorney Docket No. BOSC.P12023US/1001121266 Office Action of March 15, 2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898